Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims benefit of priority to application Number TW 109143047 filed on December 7, 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 10-11, and 13-15  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LITZENBERGER et al. (DE 102009051100 A1, Machine Translation) hereinafter “LITZENBERGER”.
Regarding claims 1 and 10 LITZENBERGER
LITZENBERGER discloses 10. A surveillance camera (LITZENBERGER, image pick-up units 1, 1’, Fig. 4. “a method and an apparatus for counting objects ...” [0003], [0053]), comprising: 
an image receiver(shifting unit 2, a time allocation unit 3 [0035], Fig. 6) adapted to receive a plurality of surveillance images relevant to a surveillance region (receive images from image pick-up units 1, 1’, Fig. 4); and
an operation processor  (Clustering units 4, [0040], “cluster selection unit” [0059] [0042], Evaluation unit[8]) electrically connected to the image receiver in a wire manner or in a wireless manner (shifting unit 2, a time allocation unit 3 [0035], Fig. 6 ), the operation processor (the Clustering units 4, [0040], clustering method [0045]) being adapted to 
a) acquire a plurality of known traces (“individual three-dimensional points” [0044]), 
b) divide the plurality of known traces ([0044] “The clustering method groups or arranges the individual three-dimensional points into clusters 13” Fig. 5]) into 
a first group ([0044], cluster 13, Fig. 3, [0041]-0044],[0046])  passing the surveillance region (Fig. 1, recording region, [0024]) along a first direction (Object 50a is moving to the left, see Fig. 1. See also [0046] If the threshold value falls below the predetermined distance between the two compensation curves 14 or the two clusters 13, the respective clusters 13 are assigned to one another and this assignment is stored. [0046]) and 
a second group ([0044], cluster 13’, Fig. 3, [0041]-0044]) passing the surveillance region (Fig. 1, recording region, [0024]) along a second direction (LITZENBERGER, Object 50b is moving to the right or opposite direction to Object 50b). See also “Further, the direction determination unit [7] determines a difference vector dV of the respective pixel coordinates according to the formula dx=x2-x1, dy=y2-y1, dV=[dx, dy] and assigns them to the respective clusters 13.” [0049]. See also [0043] “The clustering method groups or arranges the individual three-dimensional points into clusters 13” Fig. 5. “The envelope of a recorded cluster 13 is shown in Fig. FIG. 5 shows. These clusters are determined in the individual clustering units 4 separately after the recording image capturing unit 1, so that a plurality of clusters 13 are present for each image capturing unit 1.” In Fig. 4 [0044]), 
compute (clustering unit, [0050],[0051])
a first start point computed value of the first group (LITZENBERGER, “two pairs of pixel coordinates [x1, y1], [x2, y2] which correspond to the position of the object[50a] at the time of the first finding of the object[50a] and to the position of the object[50a] for the last occurrence of the object[50a]. A difference vector dV=[x2-x1. y2-y1]=[dx,dy], wherein dx=x2-x1, dy=y2-y1 and all clusters 13 assigned to one another are assigned. [0050] see also [0051]) and 
a second start point computed value of the second group (LITZENBERGER, “position of object[50b] at the time of the first finding of the object [50b] [0051].  “...two pairs of pixel coordinates [x1, y1], [x2, y2] which correspond to the position of the object[50b] at the time of the first finding of the object[50b] and to the position of the object[50a] for the last occurrence of the object[50b]. A difference vector dV=[x2-x1. y2-y1]=[dx,dy], wherein dx=x2-x1, dy=y2-y1 and all clusters 13 assigned to one another are assigned. [0050] see also [0051]) to acquire a start point connection vector (Further, the direction determination unit[7] determines a difference vector dV of the respective pixel coordinates according to the formula dx=x2-x1, dy=y2-y1, dV=[dx, dy] and assigns them to the respective clusters 13. [0051]), and 
compare the start point connection vector (“the difference vector dV”, [0050], dVa or dVb Fig. 1) with a trace vector (“a predefined direction vector R.” Fig. 1 [0050]) of a target object (50a or 50b) to determine whether the target object passes over the surveillance region along the first direction or the second direction. (LITZENBERGER, “The evaluation unit[8] forms a scalar product of the difference vector dV with a predefined direction vector R. The predefined direction vector R can specify a preferred direction in which or against which the objects preferably move. However, a movement normal to the direction vector R does not flow in the evaluation of the movement direction. “ [0052]). This scalar product is compared with a predefined threshold value, in particular zero. All the difference vectors dv, in which a scale product greater than zero results, point in the direction of the predefined direction vector R, and the others point counter to the direction of the predefined direction vector R. It is thus possible to distinguish between individual objects 50a, 50b which move either in the direction of the predefined direction vector R or counter to the direction of the predefined direction vector. The threshold value comparison with zero determines a binary motion value which characterizes the direction of the difference vector with respect to the predetermined vector. The path of object 50a in Fig. 1 has a difference value dVa which points in the direction R, wherein the following applies to the scalar product: R-dVa>0 The path of object 50b in Fig. 1 has a difference value dVb, this applies to the scalar product R, which points counter to the direction of R. [0053])
Regarding claims 2 and 11 LITZENBERGER
LITZENBERGER discloses 11. The surveillance camera of claim 10, 
wherein the operation processor (Evaluation unit[8]) is further adapted to compute a projection length of the trace vector relative to the start point connection vector (LITZENBERGER teaches “scalar product”. Note that the standard definition of scalar product is “The dot product of a with unit vector u, denoted a⋅u, is defined to be the projection of a in the direction of u, or the amount that a is pointing in the same direction as unit vector u.”1 ), and 
compare the projection length with a first length threshold to determine whether the target object passes over the surveillance region. (LITZENBERGER, “This scalar product is compared with a predefined threshold value, in particular zero. All the difference vectors dv, in which a scale product greater than zero results, point in the direction of the predefined direction vector R, and the others point counter to the direction of the predefined direction vector R. It is thus possible to distinguish between individual objects 50 a, 50 b which move either in the direction of the predefined direction vector R or counter to the direction of the predefined direction vector. The threshold value comparison with zero determines a binary motion value which characterizes the direction of the difference vector with respect to the predetermined vector. The path of object 50a in Fig. 1 has a difference value dVa which points in the direction R, wherein the following applies to the scalar product: R-dVa.” [0051]).
Regarding claims 4 and 13 LITZENBERGER
LITZENBERGER discloses 13. The surveillance camera of claim 11, wherein the trace vector passes over the surveillance region in response to the projection length greater than or equal to the first length threshold, and the trace vector does not pass over the surveillance region in response to the projection length smaller than the first length threshold. (LITZENBERGER, “direction vector R. This scalar product is compared with a predefined threshold value, in particular zero. All the difference vectors dv, in which a scale product greater than zero results, point in the direction of the predefined direction vector R, and the others point counter to the direction of the predefined direction vector R. It is thus possible to distinguish between individual objects 50 a, 50 b which move either in the direction of the predefined direction vector R or counter to the direction of the predefined direction vector. The threshold value comparison with zero determines a binary motion value which characterizes the direction of the difference vector with respect to the predetermined vector. The path of object 50a in Fig. 1 has a difference value dVa which points in the direction R, wherein the following applies to the scalar product: R-dVa”.)
Regarding claims 5 and 14 LITZENBERGER
LITZENBERGER discloses 14. The surveillance camera of claim 10, wherein the operation processor (Clustering units 4, [0040], “cluster selection unit” [0059] [0042]) is further adapted to 
compute a product result of the trace vector and the start point connection vector (LITZENBERGER, “The evaluation unit forms a scalar product of the difference vector dV with a predefined direction vector R.”[0052), and analyze the product result to determine whether the target object passes over the surveillance region along the first direction or the second direction (Fig. 1, “The path of object 50a in Fig. 1 has a difference value dVa which points in the direction R, wherein the following applies to the scalar product: R-dVa” .”The path of object 50b in Fig. 1 has a difference value dV This applies to the scalar product R, which points counter to the direction of R. [0053]). 
Regarding claims 6 and 15 LITZENBERGER
LITZENBERGER discloses 15. The surveillance camera of claim 14, wherein the trace vector ((“a predefined direction vector R.” [0050] of 14a or 14b, a compensation curve 14 or a path 14a, [0046]) passes over the surveillance region along the first direction in response to the trace vector and the start point connection vector being in the same direction (“The path of object 50a in Fig. 1 has a difference value dVa which points in the direction R” [0053]), and
the trace vector passes over the surveillance region along the second direction in response to the trace vector and the start point connection vector (dVb, Fig. 1) being in different directions (See the difference dVb, Fig. 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LITZENBERGER in view of Liu et al. (2019/0057518 A1) hereinafter “Liu”.
Regarding claim 3 and 12 LITZENBERGER-Liu
LITZENBERGER discloses 12. The surveillance camera of claim 11,
LITZENBERGER does not explicitly disclose wherein the projection length is a length of a line of the trace vector projected onto a connection line between the first start point computed value and the second start point computed value.
However, Liu discloses wherein the projection length (“the projection length Lp”, [0038]) is a length of a line of the trace vector (Pa-Pb, Fig. 9) projected onto a connection line (reference axis Ax, [0038]) between the first start point computed value (E1 First Edge, [0038])  and the second start point computed value. (E2 Second Edge, [0038]).
Therefore, the invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify LITZENBERGER’s Device by with the teaching of Asokawa as suggested in order to classify extracted characteristic points (Asokawa, Col. 12 lines 65-67) to be used in determining identify a person (Asokawa, Col. 8 lines 29-31). 
Claim Rejections - 35 USC § 103
Claim(s) 8-9 and  17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LITZENBERGER in view of Asokawa (US 5926518).
Regarding claim 8 and 17 LITZENBERGER-Asokawa
LITZENBERGER discloses the invention The surveillance camera of claim 10 substantially. 
LITZENBERGER does not explicitly disclose, wherein the first start point computed value is a mean value or a gravity center of a plurality of first start points within the first group. 
However, in a similar field of endeavor, Asokawa discloses a mean value or a gravity center of a plurality of first start points within the first group. (Asokawa, The selection of the representative point may be executed by various methods such as choosing the characteristic point having the highest Y coordinate value (a head portion), the coordinate values of the center of gravity or a center of among a plurality of characteristic points, or one of a plurality of characteristic points belonging to one cluster. “the coordinate values of the center of gravity or a center of among a plurality of characteristic points” (Col. 9, 45-58)).
Therefore, the invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify LITZENBERGER’s Device by using “... a gravity center of a plurality of first start points within the first group” as suggested by Asokawa in order to classify extracted characteristic points (Asokawa, Col. 12 lines 65-67) to be used in determining identify a person (Asokawa, Col. 8 lines 29-31).
Regarding claim 9 and 18 LITZENBERGER-Asokawa
LITZENBERGER discloses 18. The surveillance camera of claim 10, wherein the operation processor (Clustering units 4, [0040], “cluster selection unit” [0059] [0042]) 
LITZENBERGER does not explicitly disclose is further adapted to 
search a top of the target object within a surveillance image via an image analysis technique, 
estimate a bottom of the target object in accordance with depth information of the target object, and 
acquire the trace vector of the target object via coordinates information of the bottom in different points of time.
However, in a similar field of endeavor, Asokawa discloses is further adapted to 
search a top of the target object  (head of the person) within a surveillance image via an image analysis technique (Head extraction portion 15b, Fig. 13, (“(26) In case that the moving object is a person, the highest portion corresponds to a head of the person and is located in its center. See also “The selection of the representative point may be executed by various methods such as choosing the characteristic point having the highest Y coordinate value (a head portion), the coordinate values of the center of gravity or a center of among a plurality of characteristic points, or one of a plurality of characteristic points belonging to one cluster. The data of thus chosen respective representative points are stored into a predetermined memory.” Col. 9, 50-58. “the head (a portion having the highest coordinate values in space coordinates” Col. 3 lines 35-37, Col. 8 lines 54-55), 
estimate a bottom of the target object in accordance with depth information of the target object (Asokawa, A lower portion representing shoulders exists around the head. In a ground plane projected from the upward, the characteristic points constituting one person gather around the characteristic point corresponding to the head (a portion having the highest coordinate values in space coordinates), and are located within a predetermined radius therefrom. Since data available in a height direction can be obtained by extracting a person with space coordinate data in this invention, a clustering operation is executed to gather the characteristic points having near distances into one cluster for separating each person.” (26) (14)), and 
acquire the trace vector of the target object (“to trace a movement of each person (a step ST25)” Col. 11 lines 49-50) via coordinates information of the bottom in different points of time. (trace unit  6, Fig. 1, “(36) Next, the positions of the characteristic points (persons) in the space coordinate system obtained by taking an image are stored for each frame to trace a movement of each person (a step ST25).” Col. 11 lines 49-50).
Therefore, the invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify LITZENBERGER’s Device by with the teaching of Asokawa as suggested in order to classify extracted characteristic points (Asokawa, Col. 12 lines 65-67) to be used in determining identify a person (Asokawa, Col. 8 lines 29-31). 
Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 7 and 16
LITZENBERGER-Asokawa discloses detect whether the surveillance region is in a specific condition (Asokawa, “a lot of persons who contact each other in all directions enter at the opening of a store such as a department store, Col. 18 line 47-55. Asokawa, Fig. 35 “the accuracy of separation and trace is lowered when a lot of persons who contact each other in all directions enter at the opening of a store such as a department store” Col. 18 line 47-55). ... the first length threshold (Asokawa, predefined threshold value [0051])...
Liu discloses . . . a plurality of relay points of the target object (Liu, Fig. 9, entry position P1, a start point Pa, end point Pb, exit position, P3 of the object 5. See in Fig. 5 P1-Pa, Pa-Pb, Pb-P3 is each “Moving trajectory” [0038]. See also Fig 4-Fig. 5). ...trace vector... (Liu, a moving trajectory [0024] and [0038] processor 102 calculates a projection length Lp of a moving trajectory of the object 5.  Liu also teaches plurality of positions of the object 5 in Fig. 9,  entry position P1, a start point Pa, end point Pb, exit position, P3 of the object 5.)
LITZENBERGER-Asokawa-Liu does not explicitly disclose 
transform the first length threshold into a second length threshold when the surveillance region is in the specific condition, search a start point happened before the specific condition and a plurality of relay points of the target object, compute a plurality of candidate trace vectors respectively between the start point and the plurality of relay points, set one of the plurality of candidate trace vectors with a longest length as the trace vector, and compare the projection length of the foresaid trace vector relative to the start point connection vector with the second length threshold to determine whether the target object passes over the surveillance region. 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140023233 A1 Method And System For Determining A Number Of Transfer Objects
US 20080212099 A1 Method For Counting People Passing Through A Gate
US 20050001154 A1 Counting System And Counting Method
CN 109359877 B
US2006225352A1 Method and device for pass-through control and/or singling-out of persons
Ohba et al. (US 7536253 B2) Fig. 8, Fig. 7, Fig. 10A-10C, 12A-12C, Center of gravity

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://mathinsight.org/dot_product